Citation Nr: 1117689	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  10-22 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1943 to April 1946.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  In October 2009, a hearing was held before a Decision Review Officer (DRO); a transcript of the hearing is associated with the claims file.  

These matters were certified to the Board in October 2010.  By March 2, 2011 correspondence, the Veteran was advised by the RO that his claim was certified to the Board, and that he had 90 days from the date of such notice to submit additional evidence concerning his appeal; in late April 2011, the Board received two letters from the Veteran identifying outstanding medical evidence he apparently considers pertinent to his claims (and, in essence, asking VA to secure such evidence).  Regarding the claim of service connection claim for tinnitus, such evidence would be moot (because the claim is being granted).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for bilateral hearing loss is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  


FINDING OF FACT

It is reasonably shown that the Veteran has tinnitus which began in service and has persisted.  




CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.  

B. Factual Background

The Veteran's STRs reflect that his military occupational specialty (MOS) in service was electronics technician's mate, and that he served aboard the U.S.S. Baham (from November 1944 to April 1946).  His STRs are silent for complaints, findings, treatment, or diagnosis relating to tinnitus.  On April 1946 service separation examination, scarred tympanic membrane was noted.  

April 1947 statements from fellow former servicemen indicate they served aboard the U.S.S. Baham with the Veteran, and note that during service he complained of severe ear pain bothering him and that treatment in service was unsuccessful.  

In May 1947 correspondence, the Veteran reported that his primary complaint involved his left ear, and that he has a constant dull pain.  

On February 1949 VA examination, the Veteran complained of a dull pain in his left ear for two years.  Findings included right tympanic membrane slightly retracted, left tympanic membrane retracted, and old-healed scars present; no perforation or inflammation seen.  The diagnosis was old-healed otitis media with residual dizziness.  

A December 1976 private treatment record from Friendly Hills Medical Center notes complaints of the Veteran's ears ringing and includes a diagnosis of Meniere's disease.  

An April 1979 private treatment letter from Dr. F.M. notes that in February 1977 the Veteran was seen for vertiginous episodes, and that he complained of tinnitus.  Physical examination found a normal right ear, and an old perforation with evidence of chronic otitis media and mastoiditis of the left ear.  

Private treatment records from Dr. R.G.G. include a May 2000 report noting the Veteran's complaint of bilateral ear ringing.  A November 2000 report notes the Veteran's complaint of occasional ear ringing.  A March 2002 report also notes complaints of ear ringing.  Consultation report forms (from Dr. R.G.G.) include an April 2003 diagnosis of tinnitus.  A September 2003 report found a very atrophic left tympanic membrane; tympanogram found Eustachian tube dysfunction on the left, normal on the right.  

In February 2008 correspondence, the Veteran reported that during service while working on merchant marine ships, he fell down a ladder and hit the left side of his head, and began noticing pressure in his left ear and ringing in both ears.  He also related he received treatment (from an enlisted man, not a doctor) while aboard the U.S.S. Baham.  

On February 2008 examination (on behalf of VA), the Veteran reported bilateral hearing impairment and near constant tinnitus for 62 years.  It was noted that he fell from a ladder and struck the left side of his head, and that he has felt a "pressure" sensation in the left ear since the injury.  The diagnoses included persistent bilateral tinnitus.  The provider concluded that it was "less likely than not that the patient's    . . . tinnitus [is] the result of his military service."  

In his June 2008 notice of disagreement, the Veteran opined that his Meniere's syndrome is the cause of his tinnitus.  He indicated that he has tinnitus daily.  

At the October 2009 DRO hearing, the Veteran testified that he has had hearing problems and ringing in his ears for approximately 60 years.  He also indicated he was hurt repairing a ship when he fell about 12 feet from a ladder.  

C. Legal Criteria and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, regarding the claim.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

A disorder also may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is an alternative method of demonstrating incurrence in, and nexus to, service.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As was noted above, the Veteran had some exposure to noise trauma in service; his STRs are silent for specific complaints, findings, treatment, or diagnosis of tinnitus.  The February 2008 report of ENT examination on behalf of VA includes an opinion that the etiology of the Veteran's tinnitus was conjectural, i.e., unclear.  

As tinnitus is a disability capable of lay observation (see Charles v. Principi, 16 Vet. App. 370, 374) (2002)), and its presence has been acknowledged by VA medical care-providers, it is shown that the Veteran has tinnitus.  

Notably, one method of establishing service connection is by showing that the disability for which service connection is sought became manifest during service, and has persisted since.  The Veteran alleges that such is the case with his tinnitus, as he first noted it in service, and it has persisted postservice.  Because the service records do not show tinnitus, the determinative question in this matter concerns the Veteran's credibility.  On close review of the record (and with resolution of reasonable doubt in his favor), the Board finds the Veteran's accounts credible.  Significantly, the record is not without any corroborative evidence as to postservice continuity of complaints; private treatment records from December 1976 note complaints of tinnitus (ringing) and a diagnosis of Meniere's and again in April 1979, and since.  In addition, there are numerous statements by the Veteran (including in sworn testimony at the October 2009 DRO hearing) that he has noticed tinnitus/ringing in his ears since service.  The Board also notes that the conclusion of the February 2008 examiner (that it was unlikely the Veteran's tinnitus is related to his service) does not preclude a finding that the Veteran's account of having tinnitus in service and continuity of such complaints is credible.  Resolving remaining (reasonable) doubt in the Veteran's favor, the Board concludes that the evidence is at least in equipoise that the Veteran first noted tinnitus in service (and has had it since).  Accordingly, service connection for tinnitus is warranted.  See 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.  


REMAND

As was noted above, in April 2011 (while the Board was considering this appeal) correspondence the Veteran submitted two letters identifying what he considers to be pertinent outstanding evidence (reports of private treatment from Kaiser Permanente) and (in essence) requesting that such records be secured and considered.  [Notably, while he indicates that he is authorizing VA to secure such records, dated authorization forms with his signature will be necessary for VA to obtain the private records.]  

In addition, the most recent VA treatment records associated with the Veteran's claims file are dated in December 2009.  Records of any VA evaluation or treatment the Veteran has received since then may contain information pertinent to the matter at hand, are constructively of record, and must also be secured.  

The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence requested in connection with a claim for VA benefits (to include identifying information and releases) is not received within a year of the request, the claim will (emphasis added) be considered abandoned (and the appeal in the matter would be dismissed).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should ask the Veteran to identify (and provide releases for records from) all sources of treatment and/or evaluation he has received for hearing loss since December 2009 (to include records from Kaiser Permanente, and specifically those identified in his April 2011 correspondence).  The RO should secure copies of complete clinical records from all identified sources (to specifically include any records of VA evaluation or treatment the Veteran has received for hearing loss from December 2009 to the present).  The Veteran must be afforded the period of time specified in 38 C.F.R. § 3.158(a) to respond.  If any private provider does not respond to the RO's request for records, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that such records are received.  

2.  The RO should then readjudicate the claim.  [If the Veteran does not respond within one year of the RO's request for identification of, and releases for, the complete records sought above, his claim must be processed under 38 C.F.R. § 3.158(a).]  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


